DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-8, 34, and 35 directed to a group non-elected without traverse.  Accordingly, claims 4-8, 34, and 35 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please CANCEL claims 4-8, 34, and 35.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 1 when provided the broadest reasonable interpretation in light of the specification with particular attention to the specific amended claim limitations drawn towards the “a base frame surrounding a part of the treatment tank; and a vertical frame above the treatment tank, wherein the spray nozzle communicates with a sparger pipe, the sparger pipe is attached to the vertical frame, and the vertical frame is fixed on the base frame with the spray nozzle rotator, a first bearing and a second bearing are fixed to the vertical frame, a pin is provided through the first bearing and the second bearing, the pin having a first end and a second end, the first end of the pin is fixed to a first plate at a location on the first plate that is shifted from a central axis of the first plate, and the second end of the pin is fixed to a second plate at a location on the second plate that is shifted from a central axis of the second plate, a first shaft is connected to a center of the first plate, and a second shaft is connected to a center of the second plate, a third bearing and a fourth bearing are fixed on the base frame, the first shaft is connected with the third bearing, and the second shaft is connected with the fourth bearing,…”
The most relevant prior art is deemed to be previously cited Cohen, Sung, and Weinhold which fails to disclose the arrangement as disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795